Citation Nr: 0005843	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for tendonitis of 
the left shoulder.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.

3.  Entitlement to a compensable evaluation for bursitis of 
the left hip.

4.  Entitlement to a compensable evaluation for low back 
strain.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to March 1988, 
and from January 1990 to September 1996.

Initially, the Board of Veterans' Appeals (Board) notes that 
further medical development is warranted with respect to the 
issues of entitlement to increased evaluations for bursitis 
of the left hip, low back strain, and DJD of the knees.  
These issues will be addressed more fully in the Remand 
portion of this decision.

In this regard, the Board notes the veteran's contention that 
the July 1997 Department of Veterans Affairs (VA) was 
inadequate for rating purposes.  While the Board agrees with 
this assessment as to the issues of entitlement to increased 
evaluations for service-connected low back strain, a left hip 
disorder, and DJD of the knees as noted above, the Board 
finds that the July 1997 examination together with the 
outpatient records available both before and after the 
examination are sufficient to permit the Board to assess the 
veteran's level of disability with respect to left ear 
hearing loss and the left shoulder disorder.  The Board 
further notes that with respect to the veteran's left 
shoulder disorder, whatever purpose that would have been 
served by remand for further examination has been disposed of 
by way of reasonable doubt in favor of the veteran as to the 
presence of pain on functional use. 


FINDINGS OF FACT

1.  The veteran's service-connected left ear hearing loss is 
manifested by hearing at level I; the veteran is not service 
connected for any hearing loss in the right ear.

2.  The veteran's left shoulder disorder is manifested by 
limited rotation of the left shoulder and pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 
6100 (1999).

2.  The schedular criteria for a 10 percent evaluation, but 
not higher, for tendonitis of the left shoulder have been 
met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Code 5024 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Evaluation for Left Ear 
Hearing Loss

Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100 to 6110 (1999).

VA has amended the regulations pertaining to the evaluation 
of hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulations changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The RO has not had the opportunity to 
evaluate the veteran's claim under the new regulations.  
However, in this case, the Board believes that a remand to 
afford the RO an opportunity to review the veteran's claim is 
not necessary.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  64 Fed. 
Reg. 25,202 (1999) (to be codified at 38 C.F.R. § 4.85).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

The revised regulatory provisions also addressed the question 
of whether the speech discrimination testing employed by VA 
in a quiet room with amplification of sounds accurately 
reflect the extent of hearing impairment.  Based upon 
research, two circumstances were identified where alternative 
tables could be employed.  One was where the pure tone 
thresholds in any four of the five frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The 
second was where pure tone thresholds are 30 decibels or less 
at frequencies of 1,000 Hertz and below, and are 70 decibels 
or more at 2,000 Hertz.  64 Fed. Reg. 25, 209 (1999) (to be 
codified at 38 C.F.R. § 4.86).

A review of the history of this disability shows that service 
connection was granted for left ear hearing loss with a 0 
percent rating assigned by an August 1988 rating decision, 
based on service medical records.  Service medical records 
from the veteran's first period of active service were found 
to show hearing loss in the left ear on audiometric 
examination in July 1987, and an evaluation of hearing loss, 
by history, at the time of a physical examination in March 
1988.  

The veteran's noncompensable hearing loss was continued by a 
rating decision in August 1997 based on service medical 
records from the veteran's second period of service, VA 
outpatient records, and VA audiological examination in July 
1997.

VA outpatient records for the period of February to March 
1997 reflect that in February 1997, evaluation of the ears 
indicated hypertrophic tissue in the exterior auditory canals 
of both ears.  Audiometric examination of the right ear in 
March 1997 demonstrated that hearing from 250 to 3000 Hertz 
was within normal limits and that mild to moderate hearing 
loss was exhibited in the range of 4000 to 6000 Hertz.  Word 
recognition was noted to be good at a level of 60 decibels.  
Examination of the left ear revealed normal hearing between 
250 and 3000 Hertz, and moderately severe hearing loss 
between 4000 and 8000 Hertz.  Word recognition was also noted 
to be good at a presentation level of 60 decibels.  The 
impression was mild to moderate high frequency sensory 
hearing loss of the right ear and moderately severe high 
frequency hearing loss of the right ear.

On the authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
55
LEFT
0
5
5
10
70

Speech audiometry revealed speech recognition ability of 98 
percent each ear and pure tone threshold average in each ear 
of 22.  The veteran reported a high frequency hearing loss 
and tinnitus in each ear with a service history of noise 
exposure due to artillery and as a high frequency radio 
operator.  The results were summarized to reveal moderate 
high frequency sensorineural hearing loss in the right ear 
and a moderately severe high frequency sensorineural hearing 
loss in the left ear.

VA outpatient records from June 1998 reflect that evaluation 
of the ears at this time revealed "bony changes as before," 
slight cerumen and redness.  As a result of a finding of mild 
otitis externa, the veteran was encouraged to get molded 
earplugs.


Analysis

Audiometric evaluation in July 1997 revealed pure tone 
threshold average of 22 in each ear and word recognition of 
98 bilaterally.  When the veteran's left ear pure tone 
threshold average and word recognition score is applied to 
Table VI, Numeric Designations of Hearing Impaired Based on 
Pure Tone Threshold Average and Speech Discrimination, the 
numeric designation is I.  64 Fed. Reg. 25,208 (to be 
codified at 38 C.F.R. § 4.85.  

As was noted previously, the Board has reviewed the recent 
revisions applicable to hearing loss relevant to the 
veteran's claim and finds that none of those changes would 
affect the outcome in this matter, and that the application 
of the revisions which were effective June 10, 1999, without 
prior consideration by the veteran, is not prejudicial to the 
veteran.  64 Fed. Reg. 25,202 (to be codified at 38 C.F.R. 
§ 4.85; Bernard v. Brown, supra.  It is noted that the 
revised provisions include the addition of Section 4.85(f) to 
more clearly specify that a nonservice-connected ear will be 
assigned a Roman numeral designation of I, subject to the 
provisions of Section 3.383 (1999).  Therefore, since the 
veteran's right ear is not service-connected, the numeric 
designation is I.

When the numeric designations are applied to Table VII, 
Percentage Evaluations for Hearing Impairment, the veteran's 
left ear hearing loss is determined to be noncompensable.  
38 C.F.R. § 4.87.  The Board further notes that although the 
new rating criteria provide that alternative tables can be 
employed where the pure tone thresholds in any four of the 
five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
are 55 decibels or greater, or where pure tone thresholds are 
30 decibels or less at frequencies of 1,000 Hertz and below, 
and are 70 decibels or more at 2,000 Hertz 64 Fed. Reg. 25, 
209 (1999) (to be codified at 38 C.F.R. § 4.86), since the 
veteran's pure tone thresholds do not meet either criteria, 
the Board finds that consideration of alternative tables in 
this case is not warranted.  

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the hearing disability on average 
occupational functioning.  The Board, therefore, concludes 
that entitlement to a compensable schedular evaluation for 
the appellant's hearing loss in the left ear is not 
established.

In addition, as the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeal prior to March 1, 1999, hereafter "the Court") has 
pointed out, the assignment of a disability rating for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).



II.  Entitlement to a Compensable Evaluation for Tendonitis 
of the Left Shoulder

Background

The Board notes that this claim is also well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, supra.

Impairment of the humerus, with recurrent dislocation of the 
major shoulder at the scapulohumeral joint, is assigned a 20 
percent evaluation with infrequent episodes of dislocation 
and guarding of movement only at shoulder level.  A 30 
percent evaluation is assigned with frequent episodes and 
guarding of all arm movements, if the major arm is affected.  
38 C.F.R. Part 4, Diagnostic Code 5202 (1999).

Limitation of motion of either arm to shoulder level is rated 
20 percent.  Limitation of motion of the major and minor 
extremity midway between the side and shoulder level is rated 
30 and 20 percent, respectively, and limitation of motion of 
the major and minor extremity to 25 degrees from the side is 
rated 40 and 30 percent, respectively.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5201.  The normal range of motion of 
the shoulder is from 0 degrees of flexion (forward elevation) 
to 180 degrees of flexion, from 0 degrees of abduction to 180 
degrees of abduction, from 0 degrees of external rotation to 
90 degrees of external rotation, and from 0 degrees of 
internal rotation to 90 degrees of internal rotation.  
38 C.F.R. § 4.71, Plate I.

The veteran's left shoulder disorder is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
for tenosynovitis.  A note immediately following this 
Diagnostic Code provides that diseases under this Code will 
be rated on limitation of motion of affected parts, as 
arthritis, degenerative, except gout which will be rated 
under Diagnostic Code 5002.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

A review of the history of this disability shows that service 
connection was granted in the August 1988 rating decision 
with a 0 percent rating, based on service medical records.  
Service medical records from the veteran's first period of 
active service were found to show that the veteran was 
reportedly left handed, and was seen in 1987 for pain in the 
left shoulder, placed on a physical profile for dislocation, 
and had physical therapy for pain in his shoulder, with a 
diagnosis of impingement tendonitis of the left shoulder.  A 
service physical examination in March 1988 noted that the 
veteran had a painful left shoulder that was being followed 
at the orthopedic clinic.  The veteran had full range of 
motion at this time, and no other symptoms except for 
crepitus.  

Following the filing of a claim for an increased rating for 
this disability in October 1996, a rating decision in August 
1997 continued the noncompensable rating for this disorder 
based on service medical records from the second period of 
active service, VA outpatient records, and VA medical 
examination in July 1997.  The veteran filed a notice of 
disagreement with this decision in May 1998, and a 
substantive appeal in September 1998.

Service medical records from the second period of service 
indicate that in May 1996, the veteran complained of multiple 
joint pain.  At this time, the veteran did not identify any 
then-current complaints of pain specifically in the left 
shoulder, although he did note a history of injury to the 
left shoulder.  The assessment at this time included multiple 
joint pain involving limitation at the left wrist and 
bilateral elbow.  It was also noted that the veteran was left 
hand dominant.

VA outpatient records from November 1996 to April 1997 reveal 
complaints of joint pain, but no specific complaints or 
treatment with respect to the left shoulder.

VA medical examination in July 1997 revealed that subsequent 
to the in-service injury to his left hip, the veteran 
reported a diagnosis of bilateral shoulder bursitis without 
evidence of rotator cuff tear.  The veteran noted that he was 
right handed.  Physical examination revealed that there was 
no tenderness over the cervical spine and that his shoulders 
could abduct to 180 degrees, and anteriorly and posteriorly 
rotate to 30 degrees without limitation.  Tenderness was 
noted over palpation of both the right and left biceps tendon 
insertions.  The rotator cuff tear sign was absent and 
biceps, triceps, forearm pronators and supinators, wrist 
extensors and flexors, digital extensors and flexors were 
intact as was range of motion of the thumbs.  In his 
conclusion, the examiner commented that the veteran had a 
history of bilateral shoulder tendonitis, left greater than 
right.

VA outpatient records from October 1997 to June 1998 also 
reflect multiple joint pain and general DJD without specific 
reference to treatment or complaints with respect to the 
veteran's left shoulder. 


Analysis

With respect to the veteran's left shoulder disability, the 
Board first recognizes that this disability involves the 
veteran's major extremity (while there is some recent 
evidence that the veteran is right hand dominant, the overall 
evidence is to the contrary), and that the disability is 
currently rated at 0 percent under Diagnostic Code 5024 for 
tenosynovitis, which is rated as arthritis based on 
limitation of motion of the affected part.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, and 5024.  The criteria 
for application of an increased rating under Diagnostic Code 
5202 have not been met because there has been no finding or 
diagnosis of an impairment of the humerus by any competent 
medical evidence.  Clearly, there is no ankylosis of the 
joint, and thus 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(1999) is not applicable.  Diagnostic Code 5201 would permit 
the assignment of a 20 percent rating if there is a finding 
that the limitation of motion in the left arm is at shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran's consistent principal complaint has been daily 
pain in the left shoulder.  However, physical examination by 
the VA medical examiner in July 1997 revealed abduction to 
180 degrees bilaterally.  Abduction of the arm to shoulder 
level would constitute 90 degrees of abduction.  38 C.F.R. 
§ 4.71, Plate I.  Thus, the examination findings of the July 
1997 VA examiner do not demonstrate abduction of the left arm 
which is approximately limited to shoulder level.  Therefore, 
the Board finds that the level of disability for the left 
shoulder does not meet the criteria of limitation of the left 
arm at shoulder level under Diagnostic Code 5201, and that a 
compensable rating for the left shoulder is not warranted 
under this Diagnostic Code.  

However, the Board observes that the July 1997 VA medical 
examiner does note that anterior and posterior rotation was 
to 30 degrees, and that while the examiner goes on to 
indicate that this movement was without limitation, normal 
range of rotation is to 90 degrees, and thus, the Board finds 
that at least some limitation of movement may be inferred 
from this finding.  Giving the veteran the benefit of the 
doubt, the Board therefore concludes that this finding 
together with the veteran's subjective complaint of pain on 
use is sufficient to justify a compensable rating.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  More specifically, the 
provisions of 38 C.F.R. § 4.40 note that functional loss may 
be due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  In addition, 38 C.F.R. § 4.45 (1999) directs 
that the "factors of disability" affecting the joints 
include pain on movement and weakened movement.  

Furthermore, under 38 C.F.R. § 4.59 (1999), with any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight- bearing and, if possible, with the 
range of the opposite undamaged joint.  In this context, the 
Board notes that the "minimum compensable rating for the 
joint" would be 10 percent via Diagnostic Code 5003.  That 
code provides that where the limitation of motion of the 
joint is noncompensable under the appropriate diagnostic code 
(as here), a 10 percent rating may be assigned for limitation 
of motion for each such major joint or group of minor joints 
affected by limitation of motion.  Here, although the veteran 
did not report any pain in the left shoulder at the time of 
the July 1997 examination, there was some limitation of 
rotation, and the Board finds that this limitation is 
adequate to support a 10 percent evaluation based on 
exertional pain.  38 C.F.R. § 4.40.  

The Board further finds that there is no diagnosis or finding 
for which a separate or even higher evaluation is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5024.  

In addition, the Board notes that the use of the same 
limitation of motion and pain for a separate or increased 
rating under another Diagnostic Code would constitute 
pyramiding which is prohibited under 38 C.F.R. § 4.14 (1999). 


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.

Entitlement to a 10 percent evaluation for tendonitis of the 
left shoulder is granted.




REMAND

With respect to the remaining issues of entitlement to 
increased evaluations for bursitis of the left hip, low back 
strain, and DJD of the knees, the Board finds that the 
results from the July 1997 VA medical examination are 
inadequate for rating purposes.  More specifically, the 
assessment of pain as to the veteran's left hip simply 
reflects that on passive internal and external rotation of 
both hips, "pain is elicited over the greater trochanter 
area."  Despite the veteran's report of knee pain on 
bending, sitting, and prolonged walking, there are no 
findings as to the level of knee pain on functional use.  As 
for the veteran's low back strain, the only range of motion 
that was provided was forward flexion.  In this regard, the 
Board notes that the veteran's service-connected left hip, 
low back, and bilateral knee disability may be rated at least 
in part based on limitation of motion of the affected joint, 
and that the Court has held that when a Diagnostic Code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled.  
A little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 


	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance to the Board in clarifying the nature 
and extent of the veteran's service-connected left hip, low 
back, and bilateral knee disorder.  

The Board would like to emphasize that with respect to the 
issue of entitlement to an increased rating based on 
complaints of functional loss due to pain on motion, there 
must be objective findings to support the subjective 
complaints.  In other words, subjective complaints, standing 
alone, do not by themselves warrant an increased rating.

With respect to the veteran's bilateral knee disability, the 
Board further notes that implicit in an action regarding a 
disability rating for a bilateral knee disorder is a 
determination as to whether a separate rating for each knee 
is appropriate.  If the regional office (RO) finds on remand 
that separate ratings for each knee is unnecessary, it must 
identify evidence in the record that supports this 
conclusion.  In this regard, the Board would request that in 
order to assist the Board in its additional review of this 
matter, should the RO determine that separate ratings and/or 
increased evaluations are warranted, the RO should similarly 
identify the evidence on which it bases any such decision.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his left hip, low 
back, and bilateral knee disorder.  Any 
medical records other than those now on 
file pertaining to these disabilities 
should be obtained and associated with 
the claims folder.

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's left hip, low back, and 
bilateral knee disorders.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  With 
respect to active and passive motion, the 
examiner should specify the range of pain 
free motion.  The physician should 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected left hip, low back, and 
bilateral knee disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
In particular, it is requested that the 
examiner provide responses to the 
following: 

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to an increased evaluation 
for service-connected bursitis of the 
left hip, low back strain, and DJD of the 
knees, including consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
The RO's readjudication of the veteran's 
claim of entitlement to an increased 
evaluation for DJD of the knees should 
also include consideration of whether a 
separate rating for each knee is 
appropriate, and the RO is to 
specifically address the following:

(a) If the RO finds that separate ratings 
for each knee is unnecessary, or if an 
increased evaluation for DJD of the knees 
is denied, the RO must identify the 
evidence in the record that supports any 
such determination.

(b) Should the RO determine that separate 
ratings and/or further increased 
evaluations are warranted, the RO should 
similarly identify the evidence on which 
it bases any such decision. 

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 



